IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Hussein Mogolo,                              )           PER CURIAM DECISION
                                             )
       Petitioner and Appellant,             )             Case No. 20120032‐CA
                                             )
v.                                           )                    FILED
                                             )                 (April 12, 2012)
Rukia Abdulla,                               )
                                             )                2012 UT App 111
       Respondent and Appellee.              )

                                            ‐‐‐‐‐

Third District, Salt Lake Department, 104904254
The Honorable Joseph C. Fratto Jr.

Attorneys:       Hussein Mogolo, Salt Lake City, Appellant Pro Se
                 Rukia Abdulla, Houston, Texas, Appellee Pro Se

                                            ‐‐‐‐‐

Before Judges Voros, Orme, and Roth.

¶1    Hussein Mogolo appeals the district court’s final order, which was entered on
December 12, 2011. This matter is before the court on its own motion for summary
disposition based upon lack of jurisdiction due to Mogolo’s failure to file a timely notice
of appeal. See Utah R. App. P. 4(a).

¶2      A notice of appeal must be filed “with the clerk of the trial court within 30 days
after the date of entry of the judgment or order appealed from.” Id. If an appeal is not
timely filed, this court lacks jurisdiction to hear the appeal and must dismiss. See
Serrato v. Utah Transit Auth., 2000 UT App 299, ¶ 7, 13 P.3d 616.

¶3   The district court entered its final order on December 12, 2011. Therefore,
Mogolo was required to file his notice of appeal within thirty days of that date, i.e.,
January 11, 2012. However, Mogolo did not file his notice of appeal until January 12,
2012. Thus, the notice of appeal was untimely. Because Mogolo did not timely file his
notice of appeal, this court lacks jurisdiction to hear the appeal and has no choice but to
dismiss it. See Varian‐Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct. App. 1989).

¶4     The appeal is dismissed.




____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge




____________________________________
Gregory K. Orme, Judge




____________________________________
Stephen L. Roth, Judge




20120032‐CA                                  2